                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JEFFERY L. ANDERSON,                          )       CASE NO. 5:18 CV 1783
                                              )
               Plaintiff,                     )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
DEREK KOSAC, et al.,                          )       AND ORDER
                                              )
               Defendants.                    )


        Pro se Plaintiff Jeffery L. Anderson filed this action against Summit County Sheriff

Deputies Derek Kisac, Rick Wright and Kolpenstein. In the Complaint, Plaintiff alleges he was

assaulted by one or more of the Defendants but he does not elaborate on the allegation. He filed

what appears to be an Amended Complaint on August 3, 2018 in which he contends he was

assaulted by Deputy Wright. He seeks monetary damages.

   I.         Background

        Plaintiff’s Complaint contains no factual allegations. He states only that his left wrist

and head were slammed against steel and he was strapped in a chair and stuck with a needle. He

does not state who perpetrated these acts. He alleges he developed a hematoma in his right leg.

        Plaintiff’s Amended Complaint is a bit disjointed but contains additional information. He

states that on June 18, 2018 he noticed Deputy Wright standing in his cell. He alleges Deputy
Wright stated to him “I’m going to f*** you up.” Plaintiff indicates he jumped down from the

top bunk and “stood in his face.” Deputy Wright told him to sit on the bunk but he refused and

held his position. Plaintiff contends Deputy Wright struck him and told him to sit on the bunk.

Plaintiff states he still refused to move. Wright pressed his radio and asked for assistance.

Plaintiff alleges Wright struck him again and placed him in a choke hold. Plaintiff claims he

placed his arms around Wright’s legs and lifted him off of ground and placed him on a steel

table. He indicates Wright tightened his grip on Plaintiff so Plaintiff once again picked Wright

up, this time placing him on the bottom bunk. The struggle continued and Plaintiff maneuvered

Wright to the floor. He contends he pushed Wright under the bunk and got on top of him. He

states he then dug his fingers into Wright’s eyes. At that point, Wright loosened his grip on

Plaintiff. Plaintiff alleges he then got off of Wright, walked out of the cell, and slammed the

door behind him leaving Wright locked inside. Plaintiff contends he was charged with

kidnaping, assault, resistance, escape, and obstructing official business.

          Plaintiff’s Amended Complaint does not specify a legal cause of action he intends to

assert. In his Complaint, Plaintiff asserts the Defendants violated his human rights and his right

to religion because he could not attend church or bible study when he was incarcerated in the

jail.

    II.        Standard of Review

          Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

                                                 -2-
490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir. 1990); Sistrunk v. City of

Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an arguable basis in law or fact

when it is premised on an indisputably meritless legal theory or when the factual contentions are

clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to state a claim upon which

relief may be granted when it lacks “plausibility in the Complaint.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 564 (2007).

          A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual

allegations in the pleading must be sufficient to raise the right to relief above the speculative

level on the assumption that all the allegations in the complaint are true. Twombly, 550 U.S. at

555. The Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the defendant unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678.

A pleading that offers legal conclusions or a simple recitation of the elements of a cause of

action will not meet this pleading standard. Id. In reviewing a Complaint, the Court must

construe the pleading in the light most favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds,

Inc., 151 F.3d 559, 561 (6th Cir. 1998).

   III.        Analysis

          Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.1991), the Court is not required to conjure

up unpled allegations. Bassett v. National Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir.

2008). The Complaint must give the Defendants fair notice of what the Plaintiff’s claims are and

                                                  -3-
the grounds upon which they rest. Plaintiff does not include any factual allegations or legal

claims pertaining to Deputies Kisac or Kolpenstein. As it pertains to these Defendants, the

Complaint does not satisfy the minimum pleading requirements of Federal Civil Procedure Rule

8.

        Plaintiff’s freedom of religion claims fail to state a claim. He alleges he was prevented

from attending church or bible study because he was jailed. Prisoners retain the First

Amendment right to the free exercise of their religion; however, the circumstances of jail or

prison life may require some restrictions on the inmate’s exercise of religious beliefs. Walker v.

Mintzes, 771 F.2d 920, 929 (6th Cir.1985). The Court is required to balance the inmate’s interest

in the free exercise of his religion against the state’s legitimate interests in operating its jails and

prisons. Id. Here, Plaintiff does not complain that a particular action of any Defendant

prevented him from practicing his religion. Rather, he contends it is the fact that he is

incarcerated that is preventing him from attending his church and bible study. He has not

alleged facts the Defendants denied him freedom of religion.

        It is possible Plaintiff is attempting to assert a claim for excessive force or for cruel and

unusual punishment against Wright. Plaintiff indicates he was charged with assault, kidnaping,

escape, and obstruction of official business as a result of the incident. The Summit County Court

of Common Pleas docket indicates Plaintiff was convicted of these felony charges on November

16, 2018. Plaintiff’s claim that the officer was the aggressor and not him would, if found to have

merit, would call into question the validity of his conviction for assaulting the officer.

        If the claim would call his conviction into question if found to have merit, Plaintiff must

prove that the conviction or sentence was reversed on direct appeal or called into question by a

                                                  -4-
federal court’s issuance of a writ of habeas corpus before he can proceed. Heck v. Humphrey,

512 U.S. 477, 486 (1994). When a state prisoner seeks damages in a § 1983 suit, the Court must

consider whether a judgment in favor of the Plaintiff would necessarily imply the invalidity of

his conviction or sentence. If it would, the claim must be dismissed unless the Plaintiff can

demonstrate that the conviction or sentence has already been invalidated. If, however, the claim,

even if successful, will not demonstrate the invalidity of any outstanding criminal judgment

against the Plaintiff, the action should be allowed to proceed, in the absence of some other bar to

the suit. In this case, Plaintiff claims the officer was the aggressor and he was defending

himself. Self defense can be a defense to an assault charge. If this Court were to find in favor of

the Plaintiff on this claim, his conviction for assaulting the officer would be called into question.

Plaintiff cannot attack his collaterally attack his conviction through a civil rights action.

   IV.        Conclusion

         Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis is granted, and this

action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

         IT IS SO ORDERED.


Det: April 15, 2019                             s/John R. Adams
                                               JOHN R. ADAMS
                                               UNITED STATES DISTRICT JUDGE




                                                  -5-
